Citation Nr: 1647349	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-03 391A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to the payment or reimbursement of medical expenses incurred on September 19, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 decisions issued by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.

In September 2016, the Veteran testified at a Board hearing by videoconference.  At that time, he submitted additional evidence with a waiver of RO review.


FINDING OF FACT

The Veteran received advance authorization for the private medical care rendered on September 19, 2012.


CONCLUSION OF LAW

The criteria for the payment or reimbursement of medical expenses incurred on September 19, 2012, are met.  38 C.F.R. § 17.54 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran or by others in his or her behalf is dispatched to the VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2015).  

A September 19, 2012, VA treatment note reflects that a registered nurse received a call from emergency medical services regarding the transportation of the Veteran who had a new defibrillator, was complaining of chest pain and shortness of breath, and had a heart rate of 150.  After a discussion with the emergency room physician, the registered nurse advised emergency medical services that the Veteran should be taken to the closest facility and therefore medically redirected the Veteran to St. Luke's Clinic.  An addendum later that day reflects that the Veteran was seen at the emergency department at St. Luke's Clinic and discharged home.

In November 2012 letters, the Northwest Network Payment Center informed the Veteran that claims for reimbursement for medical expenses incurred on September 19, 2012, for services rendered by ADA County Paramedics and St. Luke's Clinic were being denied because the Veteran had other insurance benefits.

Although the Veteran has other insurance benefits, he received advance authorization for the private medical care rendered on September 19, 2012.  The VA treatment note clearly shows that the emergency room physician determined that it was medically necessary for the Veteran to be taken to the closest emergency department and authorized that he be transported to St. Luke's Clinic.  

Moreover, in Staab v. McDonald, 28 Vet. App. 50 (2016), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 17.1002(f), which limits VA payment or reimbursement in situations where a Veteran has any coverage under a health plan (including "in part" coverage), was wholly inconsistent with 38 U.S.C.A. § 1725.  The Court invalidated 38 C.F.R. § 17.1002(f).  In discussing the parent provision in 38 U.S.C.A. § 1725(b)(3)(B), the Court held that the referenced provision only applied where coverage under a health-plan contract wholly extinguished a Veteran's financial liability, and that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract.

Thus, the Veteran is entitled to the payment or reimbursement of those medical expenses incurred on September 19, 2012, at St. Luke's Clinic for which he has not been reimbursed.  In light of the above, he is also entitled to the payment or reimbursement of medical expenses incurred with ADA County Paramedics for which he has not already been reimbursed.  


ORDER

Entitlement to the payment or reimbursement of medical expenses incurred on September 19, 2012, is granted, subject to the provisions governing monetary benefits.


____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


